COURT OF APPEALS
SECOND DISTRICT
OF TEXAS
FORT WORTH
          
           
           
           
           
NOS. 2-03-047-CR
          
           
           
           
           
        2-03-048-CR
          
           
           
           
           
        2-03-049-CR
 
RODNEY BYRON BACCUS           
           
           
           
         
APPELLANT
V.
THE STATE OF TEXAS           
           
           
           
           
        STATE
----------
FROM COUNTY CRIMINAL COURT NO. 10 OF TARRANT COUNTY
----------
MEMORANDUM OPINION(1)
AND JUDGMENT
----------
We have considered appellant's request to dismiss his appeals. The request
complies with rule 42.2(a) of the rules of appellate procedure. Tex. R. App. P.
42.2(a). No decision of this court having been delivered before we received this
request, we grant the request and dismiss these appeals. See id.; Tex.
R. App. P. 43.2(f).
 
                                                                   
PER CURIAM
 
PANEL D: DAY, LIVINGSTON, and DAUPHINOT, JJ.
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
[DELIVERED MARCH 6, 2003]

1. See Tex. R. App. P. 47.4.